Title: Abigail Adams to Benjamin Franklin, 3 December 1784
From: Adams, Abigail
To: Franklin, Benjamin


     
      Auteuel December 3 1784
     
     Mrs. Adams’es Respectfull Compliments to Dr. Franklin, is much obliged to him for the oil he was so kind as to send her, and is very sorry that his indisposition deprived her of the Honour of his company to dinner. Mrs. Adams takes the Liberty of recommending a Sedan Chair, by which the inconvenience arising from a Carriage might be avoided.
    